Appeal by the defendant from an amended judgment of the County Court, Dutchess County (Dolan, J.), rendered November 26, 2002, revoking a sentence of probation previously imposed by the same court upon a finding, following a hearing, that he had violated certain conditions thereof, and imposing a sentence of imprisonment upon his previous conviction of promoting a sexual performance by a child.
*790Ordered that the amended judgment is affirmed.
On this appeal, the defendant is foreclosed from challenging the validity of his plea of guilty to the underlying charge of promoting a sexual performance by a child (see People v Kimbrough, 25 AD3d 810 [2006]; People v Riddick, 269 AD2d 472 [2000]).
The defendant argues that the terms “pornography” and “erotica,” which were used in certain conditions of his probation, were not defined therein and were unconstitutionally vague. This contention has been rendered academic, since the County Court explicitly declined to find the defendant in violation of the probation conditions containing those terms.
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contention is without merit. Miller, J.E, Adams, Skelos and Covello, JJ., concur.